 BRIGADIER INDUSTRIESBrigadier Industries and Wenford B. Ewings andSammy L. White. Cases 10-CA-17383 and 10-CA-1737626 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 8 November 1982 Administrative Law JudgeHoward I. Grossman issued the attached Decisionin this proceeding.' Thereafter, the Respondentfiled exceptions and a supporting brief, and the In-tervenor2filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Erratum in light of the excep-tions and briefs and has decided to affirm the rul-ings, findings,3and conclusions4of the Administra-On 9 December 1982 the Administrative Law Judge amended hisDecision by issuing an Erratum.2 Amalgamated Clothing and Textile Workers Union.3 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings. Nei-ther do we find merit in the Respondent's contention that, because theAdministrative Law Judge generally discredited the Respondent's wit-nesses and credited the General Counsel's witnesses, his credibility reso-lutions are erroneous or attended by bias or prejudice. NLRB v. Pirts-burgh Steamship Co., 337 U.S. 656 (1949). Indeed, upon careful examina-tion of the Administrative Law Judge's Decision and the entire record inthis proceeding, we are satisfied that the Respondent was accorded a fulland fair hearing and that its allegations of bias and prejudice are withoutmerit.In the first paragraph of sec. B,(l),(c), the last paragraph of sec. B,(2),the fourth Conclusion of Law, and the second paragraph of "TheRemedy" section of the Administrative Law Judge's Decision, substitutethe word "July" for the word "April" to reflect correctly the month inwhich the events there referred to took place.4 In concluding that the Respondent unlawfully discharged employeesEwings and White, Chairman Dotson disavows any reliance on the factthat they were discharged only I week prior to the Board-conductedelection. Rather, he relies solely on the fact that the Respondent disci-plined these known union adherents more harshly than it had others forthe offense allegedly committed. demonstrating, by such disparate treat-ment, that they were discharged because of their active support for theUnion.However, Chairman Dotson would not find that either ForemanGunter or Production Manager Howell engaged in unlawful conduct inasking employees Ewings and White, respectively, what they thoughtabout the Union In his view, such inquiry is not unlawful unless it is"coercive in light of all the surrounding circumstances." Retired PersonsPharmacy v. VLRB, 519 F.2d 486, 492 (2d Cir. 1975); Burns ElectronicSecurity Services v. ALRB, 624 F.2d 403 (2d Cir. 1980). See Bourne v.NLRB. 332 F.2d 47 (2d Cir. 1964), and cases cited thereinMember Jenkins agrees with the Administrative Law Judge that theRespondent's asserted reason for the discharges of Ewings and Whitewas a pretext However, because the asserted reason was a pretext,Member Jenkins would not apply the analysis set forth in Wright Line,251 NLRB 1083 (1980). In Member Jenkins' view, that analysis is appli-267 NLRB No. 95tive Law Judge and to adopt his recommendedOrder, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Brigadier Industries, Sylvester, Georgia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Insert the following as paragraph l(d) and re-letter the subsequent paragraph accordingly:"(d) Discharging or otherwise discriminatingagainst employees because of their interest in or ac-tivity on behalf of Amalgamated Clothing and Tex-tile Workers Union, or any other labor organiza-tion."2. Substitute the attached notice for that of theAdministrative Law Judge.cable only in cases involving mixed motives, where a genuine lawfulreason and a genuine unlawful reason exist, and it is misleading to applyit in cases like this one, where only an unlawful reason exists.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT engage in surveillance of ouremployees' union activities.WE WILL NOT threaten our employees withloss of their jobs if they give evidence to anagent of the National Labor Relations Board.WE WILL NOT coercively interrogate ouremployees concerning their union sympathies.WE WILL NOT discharge or otherwise dis-criminate against employees because of theirinterest in or activity on behalf of Amalgamat-ed Clothing and Textile Workers Union, orany other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Wenford B. Ewings andSammy L. White full and immediate reinstate-ment to their former positions, or, if eithersuch position no longer exists, to a substantial-ly equivalent position, without prejudice totheir seniority and other rights and privileges,discharging if necessary any employee hired toreplace either of them.WE WILL make Wenford B. Ewings andSammy L. White whole for any loss of earn-ings either of them may have suffered, with in-terest, because we discharged them.WE WILL expunge from our personnelrecords, or other files, of Wenford B. Ewingsand Sammy L. White, any reference to theirunlawful discharges and notify them in writingthat this action has been taken and that evi-dence of their unlawful discharges will not beused as a basis for further personnel actionsagainst them.BRIGADIER INDUSTRIESDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:The charge in Case 10-CA-17376 was filed on Septem-ber 1, 1981,1 by Sammy L. White (herein White), andthe charge in Case 10-CA-17383 was filed on September2 by Wenford Bernard Ewings (herein Ewings). Thecomplaint issued on October 19 and, as amended at thehearing, alleges that Brigadier Industries (herein Re-spondent) interrogated its employees concerning theirunion activities, engaged in surveillance of those activi-ties, and threatened employees with discharge if theygave evidence in a Board proceeding, all in violation ofSection 8(a)(1) of the National Labor Relations Act(herein the Act). The complaint also alleges that Re-spondent discharged White and Ewings because of theirunion activities, in violation of Section 8(a)(3) and (1) ofthe Act.Amalgamated Clothing and Textile Workers Union(herein the Union or the Intervenor) filed a motion to in-tervene on May 11, 1982, and, on May 24, 1982, saidmotion was granted by the Regional Director for Region10. A hearing was held before me on these matters inSylvester, Georgia, on August 11 and 12, 1982. Upon theentire record, including briefs filed by the General Coun-sel, Respondent, and the Intervenor, and upon my obser-vation of the demeanor of the witnesses, I make the fol-lowing:FINDINGS OF FACT1. JURISDICTIONRespondent is a South Carolina corporation with anoffice and place of business located at Sylvester, Geor-I All dates are in 1981 unless otherwise indicated.gia, where it is engaged in the manufacture and sale ofmobile homes. During the calendar year preceding issu-ance of the complaint, a representative period, Respond-ent sold and shipped from its Sylvester, Georgia, facilityfinished products valued in excess of $50,000 directly tocustomers located outside the State of Georgia. Respond-ent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Intervenor is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Surveillance and InterrogationThe Union began an organizational campaign in earlyMay, and held several meetings in Sylvester. Internation-al Representative Nigel Builder was in charge of thecampaign. Employee Sammy White attended four or fivemeetings. At one of the early ones, the employees wereasked to tell how they had been treated at the Company.White said that Foreman Al Gunter2had promised hima six-pack of beer if White would "rush" employeeEwings, who was working with White. The next day atthe plant, according to White's uncontradicted testimo-ny, Gunter said that he did not know that White wasgoing to repeat everything, and wondered whetherWhite was "going to put it in the paper." Gunter was"kind of down" on White because of this, according tothe latter.The third union meeting was held on the evening ofMay 19, and like most of them was conducted in thePink Panther Lounge. Plant Superintendent WayneHowell3and a company salesman were driving aroundtown on the evening of May 19, drinking in the car, ac-cording to Howell. White testified that he was late to themeeting, and saw Howell and the salesman driving "upand down the street ... looking." White then went intothe meeting. Union Representative Builder testified thatseveral employees were upset because management rep-resentatives were "circling" the building. Builder wentoutside, and saw Howell and the salesman parked in anautomobile near the Casino Lounge, diagonally acrossthe street from the Pink Panther Lounge.Howell asserted that he saw White and other persons,and stopped near the Casino Lounge. He also testifiedthat he knew that a union meeting was taking place atthe Pink Panther Lounge. The Casino Lounge wasclosed that night. Howell, who is white, stated that bothlounges are in Sylvester's black entertainment district,and that he does not normally frequent the CasinoLounge. He did not attempt to conceal himself.Several of the employees who had attended the meet-ing went over to talk to Howell. White joined the group,and Howell offered him a drink. According to White,I Respondent admits and I find that Gunter was a supervisor withinthe meaning of Sec. 2(11) of the Act.I Respondent admits and I find that Howell was a supervisor withinthe meaning of Sec. 2(11) of the Act560 BRIGADIER INDUSTRIESHowell asked him what he thought about the Union.White replied that it was one of the "best things wecould do," and the only way the employees were goingto "get somewhere [and] get a good raise, other thannickels and dimes ...." Howell admitted having theconversation with White. Although he asserted that hecould not remember it, he did acknowledge that Whitementioned "nickel and dime raises." I credit White's tes-timony concerning this conversation.Union Representative Builder started the distributionof union leaflets outside Respondent's facilities, in themiddle of May. White participated in this, beginningabout the end of the month. He testified that companysupervisors watched him do this. In addition, White dis-tributed authorization cards, and continued to attendunion meetings. White further averred that CompanyPresident Hutcheson addressed a meeting of employeesin May, and told them not to vote for the Union. Hut-cheson did not ask for questions from the floor, butWhite, speaking "out of turn," asked Hutcheson whatthe plant could do for the employees "if the union wasso much against us." Hutcheson did not reply, butlooked at White for about a minute. I credit White's un-contradicted testimony.Ewings also distributed leaflets, and offered one toPlant Superintendent Howell. On or about July 7, aweek before his discharge, according to Ewings, Fore-man Gunter asked him what he thought about theUnion. Ewings answered that it was "all right," and theonly way the employees could get something from theCompany. Although Gunter testified that he could notrecall this conversation, he did not deny it. I creditEwings.B. The Discharges of White and Ewings--TheIncident of July 151. Summary of the evidencea. The 'fight"White and Ewings were discharged as the result of anincident which took place on July 15. There are fourversions of this event. According to Ewings, he walkedinto the breakroom and asked employee Terry Lee John-son to cut some material for him. Ewings was carryinghis claw hammer, since he did not have his "hammerholder." Johnson first said that he would cut it when hegot time, but then began to walk out of the room tocomply with the request. Ewings turned to speak toJohnson, and, as he did so, White came up behindEwings and "goosed [him] in the side." Ewings "justjumped" in response to White's action, and his hammerhit White's lip. The latter protested, and Ewings saidthat he was sorry. White said that he was going to get abandage to put on his lip.White corroborated Ewings' version of the matter. Hewas merely teasing Ewings when he "goosed" him,which the employees do all the time. Ewings "Reallyjumped," Raised his arms, and the hammer caused a"little cut" on White's lip. Howell described the injury asa cut rather than a bruise. White said he was going tothe office to report it, "because they tell you if you gethurt any kind of way to report it."Employee Willie Byrd, a witness called by Respond-ent, gave an entirely different version of the incident. Heand White were sitting in the breakroom, and Ewingswas sitting by the door. Ewings told Johnson that hewould give him 10 minutes to cut the material, orEwings would "report" Johnson. White then asked Byrdwhether the latter thought that Johnson was going to cutthe material, and Byrd replied that he believed Johnsonwould do it only when he was ready. Ewings thenturned to White and said that he was always interferingwhen Ewings was talking. White stated that he was"through," and got up to leave. Ewings stepped in frontof White, and the latter "swung" at Ewings, althoughByrd said he did not know whether the blow landed.White then fell to the floor, and Byrd assumed thatEwings hit White in the mouth with a hammer, althoughhe did not actually see this. White then went upstairs totalk to Howell, returned, and asked Ewings whether hewanted to go "outside and finish what he had started."Byrd and another employee then "held" White to keephim from going "outside."White denied saying anything to Byrd or Johnson. Healso denied saying anything about how long it wouldtake Johnson to cut some wood, and denied that Ewingstold him it was "none of his business." Further, he didnot "swing" at Ewings. In similar manner, Ewingsdenied the essential elements of Byrd's testimony. John-son testified that he told Ewings he would comply withthe latter's request after the break, but then left duringthe break. White was not in the breakroom during thisconversation, but came into it as Johnson was leaving.Johnson did not hear White say anything.b. The "investigation"White went to the office, where Howell, Gunter, andForeman W. D. Payne4were present. According toWhite, he said that he and Ewings had been "messingaround" and that Ewings had hit him with a hammer.Howell jumped up and said, "You were fighting, weren'tyou?" White denied this, and said that he merely wantedto report the injury and get a bandage. Howell, Payne,and Gunter asserted that White said Ewings had hit him,with Gunter stating that White explained he and Ewings"had got into it."Howell told White to sit down, according to White."I'm going to find out what happened," he said. "I be-lieve you were fighting." Howell and Payne then left theoffice, while White remained with Gunter. According toPayne, White arrived in the office during the 10-minutemorning break. Payne and Howell then left the office for10-15 minutes. Gunter confirmed that he stayed withWhite for 15 minutes in the office.Payne testified that he and Howell went to the break-room, where they asked Ewings what had happened.Ewings replied that there was "nothing to it," that theyhad "pushed or something." Ewings, however, testified4The pleadings establish and I find that Payne was a supervisor withinthe meaning of Sec. 2( 1) of the Act.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the interview took place in the office, where hedenied that he and White had been fighting, but admittedthat he had hit White on the lip while they were "play-ing." Howell agreed that Ewings told him that the twoemployees had been "playing around."In contrast to Payne's assertions, Howell's testimonysuggests that the first person he questioned was Byrd,whom he saw as the latter was leaving the breakroom.According to Howell, Byrd made essentially the samestatements to Howell as were recited in Byrd's testimonydescribed above, including White's alleged interferencein a conversation between Ewings and Johnson.Byrd, on the contrary, asserted that his interview withHowell took place in the office. Byrd returned to hiswork station, and it was not until 15-30 minutes after the"fight" that he received a call on the intercom fromHowell, and went to the office. Although Byrd assertedthat he told "the whole story," he could provide few de-tails at the hearing about his report to Howell. Askedwhether he said that White invited Ewings to go "out-side and settle it," and that he had held White back,Byrd averred that he could not remember. Byrd said thatHowell asked employees Lane Williams and Greg Bivensabout the matter, but he did not know what they had re-ported.5Byrd testified that he signed a statement atHowell's request, but could not remember what was in itand did not have a copy. The statement was not intro-duced into evidence.Howell also said that he spoke to Terry Johnson aboutthe matter. "He [Johnson] told me he had left the breakarea," Howell testified. Howell elaborated on this in amemo to the files of Ewings and White, in which hewrote that Johnson stated he had left "before anythinghappened" (Resp. Exh. 1).Howell told White and Ewings to leave for the day,and to return the next morning. Although these instruc-tions were given separately, White and Ewings met out-side the plant, and had a beer together. "Maybe he didn'tunderstand what we were telling him," Ewings toldWhite. "Let's go back and talk to him again because weneed our jobs."The two employees then returned to the plant at orabout 11 a.m., and had Howell paged. He appeared, to-gether with Gunter and Payne. The employees testifiedthat they said they had not been fighting. Howell testi-fied that they contended that it was not "really a fight,"but asserted that Ewings admitted putting his hand onWhite's chest, that White "swung" at him, and thatEwings then hit White with a hammer. According toGunter, however, the employees "didn't think there wasa fight to it," and White did not remember hittingEwings.c. The dischargesThe employees then left and returned the next day,April 16, pursuant to Howell's instruction. Howell dis-charged them in separate interviews. The separation no-tices assert that they were terminated for "fighting ona Williams was called as a witness by counsel for the General Counseland was thus present in the courtroom, but was not questioned about thealleged White-Ewings fight.Company property during working hours" (Resp. Exhs.4 and 5). Neither employee had previously engaged infighting, and neither one had been disciplined. Ewingsagain tried to tell Howell that they had not been fight-ing, and Howell replied that he had "made [his] deci-sion." Replied Ewings, "Well, if that's the case, whatabout Jimmy Kitchens and Larry Wiley?""What about them?" asked Howell, and Ewings re-plied that they had been fighting, and that "three peoplegot cut back there." Howell denied that he knew any-thing about it. "Man," said Ewings, "you're going to sitthere and tell me you don't know nothing about this, andI was standing up there looking at you talking to them,looking at the cut, where Larry had got cut, and youdon't know nothing about that?" Howell "just turned offand walked away," according to Ewings' uncontradictedtestimony. Howell corroborated Ewings' testimony aboutthis aspect of the exit interview.The discharges took place I week prior to a Boardelection scheduled for July 23, and the Union was there-after certified as the collective-bargaining representativeof Respondent's production and maintenance employees.Howell asserted that he did not know White and Ewingssupported the Union, at the time of their discharge.2. Factual analysisByrd's testimony about the "fight" is inconclusivetaken at face value, because he admits that he never sawEwings hit White with a hammer, but merely assumedthat Ewings had done so. Although it is clear thatEwings' hammer did hit White, the employees describedit as an involuntary reaction to White's "goosing"Ewings, rather than a deliberate blow.I credit Johnson's testimony that White was not evenpresent in the breakroom during the Ewings-Johnsonconversation. Johnson was a current employee, and, assuch, his testimony was "apt to be particularly reliable."Gold Standard Enterprises, 234 NLRB 618, 619 (1978),enforcement denied on other grounds 607 F.2d 1208 (7thCir. 1979). White's absence during this conversation un-dercuts Byrd's description of the circumstances leadingup to the alleged fight, since White was not even presentwhen Ewings was talking to Johnson, he could not have"interfered" with Ewings.It is highly unlikely that Ewings and White made thestatements attributed to them by Howell when they re-turned to the plant on the morning of April 15, sincethey returned for the express purpose of clarifying thefact that they were not fighting. Also, Gunter's accountis different from Howell's.Respondent's witnesses contradict each other. SinceWhite arrived in the office to report his injury duringthe 10-minute break, and was retained there for 10-15minutes according to Payne and Gunter, he could nothave returned during the break to invite Ewings "out-side," as Byrd contended that he did. Respondent's wit-nesses give two different locations for Howell's conver-sation with Byrd about the "fight"--on the way to thebreakroom (according to Howell), and in the office aftera call on the intercom (according to Byrd). Byrd's inabil-ity to remember the details of the statement which he562 BRIGADIER INDUSTRIESsigned for Howell contrasts strangely with his detailedtestimony about the same events, and casts further doubton the latter. I do not credit his testimony about the"fight."The evidence does not support an inference thatHowell reached an objective conclusion based on his "in-vestigation." Other than Byrd, the only other employeesthat he consulted were Johnson, Williams, and Bivens.However, according to Howell himself, Johnson toldhim that he left the breakroom before anything hap-pened. This put Howell on notice that no credence couldbe given to Byrd's explanation of the circumstances lead-ing up to the "fight"-if, indeed, Byrd gave Howell thesame version which he presented on the witness stand.Although Byrd signed a statement, it was not submittedby Respondent. Although Howell talked to Williamsabout the matter during his "investigation," Respondentdid not question him about the subject during the hear-ing, despite his presence in the hearing room. Finally,Howell's statement to White when the latter first went tothe office that he thought the two employees had beenfighting, in the face of White's denial, suggests thatHowell had made his decision prior to any investigation.The preponderance of the credible evidence thusshows that Ewings accidentally cut White's mouth witha hammer while the two employees were engaged inhorseplay, but were not fighting. Although Respondentpurported to investigate the matter, it did not do so im-partially, and discharged the two employees the follow-ing day, April 16, for the asserted reason that they werefighting, without objective evidence in support of this as-sertion.C. Respondent's Policy on Fighting in the Plant1. Evidence concerning fightingThe parties submitted evidence on company policytoward employee fighting in the plant. Thus, DonaldRay Williams, a former company employee, testified thatanother employee, Ira Jackson, pushed him up against amachine when Williams refused to cut some lumber forJackson prior to other work requests which had priority.Although the date of this event is not clear, it appears tohave taken place in 1977. A leadman called ProductionManager Larry Cooper,6who then directed Williamsand Jackson to the office, where they had a conversationwith Plant Manager Loomis Collier7in the presence ofCooper. Collier said that the Company would not permitfighting in the plant. Williams denied fighting, but Jack-son admitted pushing Williams. Collier said that hewould not allow "this horseplaying around," and thatthe next incident would result in discharge. Neither em-ployee was otherwise disciplined. I credit Williams' un-contradicted testimony.6 The parties stipulated that Cooper was production manager in 1981and that he was excluded from the bargaining unit as a supervisor duringthe election. L. C. Walker, a former employee, testified without contra-diction that Cooper held the same position in 1977. 1 find that Cooperwas a supervisor within the meaning of Sec. 2(11) of the Act in 1977.v Williams testified without contradiction that Collier was the plantmanager at that time.In April 1981, a fight took place between employeesLarry Wiley and Jimmy Kitchens. Kitchens pulled out arazor knife, whereupon Wiley picked him up in the airand threw him at leadman James Dupree, who wastrying to intervene. With Kitchens on the floor, Wileyattempted to hit him, but was restrained by employeeWillie Stewart. Wiley then armed himself with a knifeand a hammer, and the fight resumed. Another employ-ee, Alvin Clay, was also involved in the fight. Three em-ployees sustained knife wounds-Wiley a laceration typewound in the abdomen, Stewart on one of his arms, andClay on one of his legs.8Dupree, unable to stop the fight, called ForemanPayne on the "intercom system." Wiley testified thatDupree told Payne there was trouble in the plant.Wiley's testimony was partially corroborated by Dupreeand other witnesses. Payne, however, denied that he wasinformed about the fight in this manner, although he ad-mitted that there was an intercom outlet in the areawhere he was working. Instead, Payne asserted thatsomeone whose name he could not recall came to theoffice and told him that there was fighting in the floordepartment. I credit Wiley's corroborated testimony onthis point.Payne and Plant Superintendent Howell went to theplant to investigate.9According to Wiley, the fightstopped about 3 or 4 minutes before Payne arrived. LaneWilliams declared that the supervisors arrived 2-3 min-utes after the fight. Dupree testified that "things cooledoff a little" when the combatants heard him callingPayne, and that the latter arrived I or 2 minutes after thefight had stopped. It is clear that Payne arrived at thescene a few minutes after the end of hostilities.Wiley testified that none of the employees had re-turned to his work station by the time of Payne's arrival.Payne and Dupree, however, asserted the contrary.Given the extent of the melee, the fact that three of theemployees had sustained knife wounds, and the few min-utes intervening between the end of the fight andPayne's arrival on the scene, it is unlikely that the em-ployees would have placidly returned to work in so briefa time I credit Wiley's testimony and find that the em-ployees were standing around without working at thetime of Payne's arrival.Wiley testified that Payne and Howell asked him whyhe was fighting Kitchens, since it was Kitchens who gotWiley his job. Ewings, who was on a scaffold, sawWiley showing his wound to the supervisors. Payne sentWiley to the maintenance room for treatment. Stewarttestified that the two supervisors asked him what hadhappened. He replied that there had been a fight, andthat he went over to break it up. Stewart was wearing ashort-sleeve shirt, and Howell saw his injury. Like' The fact that the fight took place is established beyond any doubt bythe testimonies of numerous witnesacs, including leadman James Dupree,a witness for Respondent. Although company counsel contended thatDupree was a hostile witnes, this was not established. In addition, thescars of Wiley and Stewart resulting from their wounds were shownduring the hearing.9 The evidence is conflicting on whether both arrived at the sametime, or Howell a few minutes later. I do not consider it necessary toresolve this conflict.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWiley, Stewart was sent to the maintenance room fortreatment.The company officials, however, denied that there wasany evidence of a fight. There were no wounds, noblood, and nothing to indicate the fracas which actuallytook place. Payne asserted that he asked Wiley, Dupree,Kitchens, Clay, Stewart, and Lane Williams whetherthere had been a fight, and that each replied in the nega-tive. Howell asserted that he received similar denials. Asnoted, this testimony is contradicted by Wiley, Stewart,and Ewings. In addition, Lane Williams and leadmanDupree denied that anybody asked them about theevents.Payne's and Howell's assertions are incredible in lightof the magnitude of the battle which actually took place,the fact that deadly weapons were involved, that threeemployees were wounded, the fact that the supervisorswere contradicted by the believable testimonies of theiremployees, and the visible evidence of employee scars. 'oAlthough Dupree placed Wiley in a different workarea for a few days after the fight, neither Kitchens norWiley was disciplined. The latter was a probationary em-ployee, having been hired about 3 weeks before thefight, according to his credible testimony. He was onlayoff at the time of the hearing.I conclude that the Company investigated and foundout that the fight had occurred, but did not disciplineany of the employees.Howell testified that company records showed thatthree employees-Bill Byrd, L. C. Williams, and GeorgeBaker, or Barker-had previously been terminated forfighting. However, Howell had no personal knowledgeof these events, and said that he found the companyrecords to be in "disarray." The records themselves werenot introduced into evidence. Also according to Howell,they show that an additional reason for Baker's, or Bark-er's discharge was his failure to get along with a supervi-sor, and that he had previously been warned.The "Bill Byrd" referred to by Howell was WillieByrd, a witness in the instant proceeding. He testifiedthat he was discharged for fighting in 1977 or 1978. Pro-duction Manager Larry Cooper actually saw the fightand discharged Byrd and another employee, accordingto Byrd. However, Byrd was rehired about a year laterby a new production manager, Joe Coley.2. Company rulesRespondent introduced a document purporting to con-tain the plant rules, one of which states that fighting willsubject employees to disciplinary action (Resp. Exh. 3).Howell testified on direct examination that the ruleswere in effect in the spring of 1981. On cross-examina-10 Emory J. Raby, a witness for Respondent, stated that he was themaintenance man at the time, and was in charge of first aid administra-tion. He testified that Wiley came to him in the spring of 1981 with a cuton his abdomen. According to Raby, Wiley said that he sustained theinjury on a piece of company equipment. On the same day after treatingWiley, Raby heard that there had been a fight between Wiley and Kitch-ens. Although Raby's assertions as to what Wiley told him are uncontra-dicted, they are insufficient to offset the substantial, corroborated evi-dence which establishes that Wiley was injured in a fight with Kitchens.Kitchens did not testify because he was in the U.S. Navy at the time ofthe hearing.tion he asserted that they had been posted on the bulletinboard, but then admitted that he had made contrarystatements in his pretrial affidavit. Finally, Howell con-ceded that the rules had not been posted "at this particu-lar time that we're talking about." White and Ewingsboth denied seeing any plant rules governing employeeconduct. I find that Respondent either had no writtenrules pertaining to employee conduct at the time ofEwings' and White's discharges or, if it did, it had notcommunicated these rules to its employees.3. Factual analysisHowell's testimony based on company records whichwere never introduced into evidence, concerning eventsabout which Howell had no personal knowledge, haslittle probative value. Byrd was not a trustworthy wit-ness on the details of the Ewings-White episode com-pared with other witnesses. There is no comparable, in-dependent method of testing the reliability of his testimo-ny concerning his own discharge. However, taking hisstatements at face value, one company supervisor dis-charged an employee for fighting, and another supervi-sor rehired him without any evidence that the circum-stances of the discharge had been reassessed. At mostthis suggests that company policy on fighting was erraticand depended on the identity of the supervisor, or onother unknown factors. Howell's and Byrd's testimoniesare therefore questionable evidence on which to base adetermination of Respondent's actual policy.Of greater probative weight is Respondent's reactionto the Williams-Jackson scuffle and the Wiley-Kitchensbattle, the latter in particular. It took place only a shorttime before the discharges of Ewings and White, and in-volved numerous participants, deadly weapons, and threewounded employees. The fact that none of the combat-ants-one a probationary employee was given evenminor discipline provides a glaring contrast to the harshdiscipline meted out to Ewings and White for an incidentwhich they insisted was only horseplay, and which was afirst offense for both of them.Considering this disparity of treatment together withthe fact that Respondent had no published rules on em-ployee conduct, I conclude that it had no definite policyon employee fighting in the plant, and that it had con-doned such conduct in the past.D. The Alleged Threat of DischargeWiley testified that, on the day Ewings and Whitewere discharged, Payne told Wiley and Kitchens toforget their fight, and not to tell anybody about it. Fur-ther according to Wiley, after the filing of the chargeherein, and the arrival of a Board investigator at theplant, Payne told Wiley and Kitchens not to say any-thing about their fight if they wanted their jobs. Kitch-ens replied to Payne (according to Wiley): "If you fireus, you've got to fire everybody that's fought in theplant." "Do you understand?" Payne responded. Em-ployee Lane Williams testified that, on the day the Boardinvestigator came to the plant, he observed Payne drawWiley and Kitchens aside and say something to them.Wiley later came to Williams and told him not to say564 BRIGADIER INDUSTRIESanything about the Wiley-Kitchens fight, if Williamswanted to keep his job. Payne denied the statements at-tributed to him by Wiley.I credit Wiley's testimony. Although on layoff, he wasstill an employee of the Company, while Williams wasworking at Respondent's plant at the time of his testimo-ny. Gold Standard Enterprises, supra. Accordingly, I findthat Foreman Payne told Wiley and Kitchens, on theday a Board investigator arrived at the plant, not to sayanything about their fight if they wanted (to keep) theirjobs.E. Legal Analysis and ConclusionsI. The alleged independent violations of Section8(a)(1)a. Alleged unlawful surveillanceThe credited testimony establishes that Company Su-pervisor Howell and a salesman drove up and down astreet during the evening near a lounge where, Howellknew, a union meeting was taking place. Howell parkedhis car near another lounge across the street, in full viewof employees going to the meeting, and engaged some ofthem in conversation. Howell's asserted explanation ofhis actions was that he and the salesman were drivingaround town, drinking in the car. Both lounges were lo-cated in a black entertainment district, and the loungewhere Howell parked was closed that evening. Howell,who is white, does not frequent that lounge when it isopen.It is clear that Howell was observing the union activi-ties of Respondent's employees, and the General Counselhas therefore established a prima facie case of surveil-lance. The burden shifts to Respondent to provide an ex-planation for Howell's presence near the meeting. Dan-ville Nursing Home, 254 NLRB 907, 911 (1981). Thisburden may be met by a showing, for example, that thesupervisor customarily engaged in such activity, Cumber-land Farms Dairy of New York, 258 NLRB 900, 95(1981), or that his presence near the union meeting wasmere coincidence, Mangurian's Inc., 227 NLRB 113, 114(1976), enfd. 566 F.2d 463 (4th Cir. 1978). If, however,the supervisor's presence near the protected activity was"highly unusual" and beyond any legitimate needs of theemployer, his conduct would constitute unlawful surveil-lance. Arrow Automotive Industries, 258 NLRB 860(1981). Put in other Board language, if the supervisor'saction was "not an ordinary occurrence," this fact wouldtend to show that the employer "went out of its way toobserve the union activities of its employees, with the re-sulting inhibitory effect on their organizing attempts." L.Tweel Importing Co., 219 NLRB 666, 667 (1975).I conclude that Respondent has not satisfactorily ex-plained Howell's presence across the street from theunion meeting. It is obvious, of course, that his goingaround town drinking in an automobile had nothing todo with company business. Moreover, considering thematter as merely recreational activity, Howell's explana-tion is still unpersuasive. What did driving up and downthe street before a union meeting have to do with hisprofessed bibulous inclinations? And why did he stopand park near a closed lounge in a black district whichhe does not normally frequent? His conduct was "highlyunusual" and "not an ordinary occurrence."Howell's protestations that he made no attempt to con-ceal himself when parked near a union meeting are irrel-evant, since "[a]ny real surveillance by the employerover the Union activities of employees, whether franklyopen or carefully concealed, falls under the prohibitionsof the Act."NLRB v. Collins & Aikman Corp., 146 F.2d454 (4th Cir. 1944), enfg. 55 NLRB 735. Since Respond-ent has thus failed to meet its burden of explaining How-ell's presence near a union meeting, I find that it has en-gaged in unlawful surveillance of the union activities ofits employees in violation of Section 8(a)(1) of the Act.b. The alleged unlawful threat of dischargeAs indicated above, on the day a Board investigatorarrived at the plant to investigate the charge herein,Foreman Payne told Wiley and Kitchens not to say any-thing about their fight if they wanted their jobs. Thiswas an obvious threat to fire the employees if they gaveevidence about their fight to the Board agent. Respond-ent's objective was equally obvious-since it was basingits discharge of Ewings and White on an alleged fight, itwished to prevent the Board from acquiring knowledgeof the Wiley-Kitchens fight, and the absence of discipli-nary action thereafter. Such threats are violative of theAct under established law. See, e.g., Art Steel of Califor-nia, 256 NLRB 816, 821-822 (1981), and authorities citedtherein. Accordingly, by such conduct on the part ofForeman Payne, I find that Respondent violated Section8(a)(1) of the Act.c. The alleged unlawful interrogationAs shown above, during Howell's surveillance of theunion meeting, he engaged White in conversation, andasked him what he thought about the Union. ForemanGunter asked the same question of Ewings, about a weekbefore the latter's discharge. The Board has recentlyconcluded that "inquiries of this nature constitute prob-ing into employees' union sentiments which ...tend tocoerce employees in the exercise of their Section 7 rights.... The type of questioning at issue convey s an em-ployer's displeasure with employees' union activity andthereby discourages such activity in the future." PPG In-dustries, 251 NLRB 1146, 1147 (1981).''Both Ewings and White openly supported theUnion. 2This fact, however, does not negate the illegal-ity of the questions directed to them by Howell andGunter. PPG Industries, id. I find, accordingly, that Re-spondent, by Howell's and Gunter's aforesaid questionsto White and Ewings, thereby engaged in coercive inter-rogation violative of Section 8(a)(l) of the Act.See also Gassen Co., 254 NLRB 339 (1981)." Howell's assertion that he did not know that Ewings and White fa-vored the Union, at the time he discharged them is incredible for the rea-sons hereinafter set forth.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The alleged violation of Section 8(a)(3)White and Ewings were active supporters of theUnion, a fact which was well known to Respondent.White told Howell during the latter's surveillance of theunion meeting that the Union was "one of the best thingswe could do." Company supervisors saw White distribut-ing union leaflets, and White publicly challenged Compa-ny President Hutcheson on the merits of unionism.Ewings was similarly open about his union sympathies,and even tried to give a union leaflet to Howell. WhenGunter asked Ewings what he thought about the Union,the latter replied that it was the only way the employeescould get something from the Company. In the face ofthese indisputable facts, Howell's assertion that he wasunaware of the employees' prounion sentiments, at thetime he discharged them, is unbelievable.Under established Board law, an inference that the dis-charges were discriminatorily motivated is warranted bythe employees' union activism, the fact that this wasknown by Respondent, the disparity in treatment ofother employees who had actually engaged in fighting,the fact that a Board election was imminent, and on thebasis of the Company's animus against the Union mani-fested by its other unfair labor practices.The General Counsel has thus made a strong primafacie showing that White's and Ewings' protected activi-ties were. motivating factors in Respondent's decision todischarge them. And, for the reasons explicated above,Respondent has not shown that they would have beendischarged even in the absence of their protected activi-ties. Since Respondent failed to discipline Wiley andKitchens after their battle, it obviously would have ig-nored the comparatively minor incident involving Whiteand Ewings under normal circumstances. The only dif-ferent circumstance was the fact that White and Ewingswere known union adherents, and that a Board electionwas scheduled to take place a week after the discharges.Accordingly, I conclude that Respondent dischargedWhite and Ewings because of their union activities, inviolation of Section 8(a)(3) of the Act. Wright Line, 251NLRB 1083 (1980).In accordance with my findings above, I make the fol-lowing:CONCLUSIONS OF LAW1. Brigadier Industries is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Amalgamated Clothing and Textile Workers Unionis a labor organization within the meaning of Section2(5) of the Act.3. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(aX1) of the Act:(a) Surveillance of its employees' union activities.(b) Threatening employees with loss of their jobs ifthey gave evidence to an agent of the Board.(c) Coercively interrogating employees concerningtheir union sympathies.4. By discharging Wenford B. Ewings and Sammy L.White on April 16, 1981, because of their union activi-ties, Respondent thereby violated Section 8(a)(3) and (1)of the Act.5. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and to take cer-tain affirmative actions designed to effectuate the pur-poses of the Act.It having been found that Respondent unlawfully dis-charged Wenford B. Ewings and Sammy L. White onApril 16, 1981, it is recommended that Respondent be or-dered to offer each of them immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, dis-missing if necessary any employee hired to fill said posi-tion, and to make him whole for any loss of earnings hemay have suffered by reason of Respondent's unlawfulconduct, by paying him a sum of money equal to theamount he would have earned from the date of his un-lawful discharge to the date of an offer of reinstatement,less net earnings during such period, with interest there-on to be computed on a quarterly basis in the manner es-tablished by the Board in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977).1' In addition, it is recommended that Re-spondent be required to expunge from its personnelrecords all references to its unlawful discharges of Whiteand Ewings, and to notify them in writing that thisaction has been taken and that evidence of their unlawfuldischarges will not be used as a basis for future personnelactions against them.I shall also recommend that Respondent be required topost appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I recommend the following:ORDER 14The Respondent, Brigadier Industries, Sylvester, Geor-gia, its officers agents, successors, and assigns, shall:1. Cease and desist from:(a) Engaging in surveillance of its employes' union ac-tivities.(b) Threatening employees with loss of their jobs ifthey give evidence to an agent of the National LaborRelations Board.(c) Coercively interrogating employees concerningtheir union sympathies.(d) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciset3 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.566 BRIGADIER INDUSTRIESof their rights under Section 7 of the National Labor Re-lations Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer Wenford B. Ewings and Sammy L. Whiteimmediate and full reinstatement to their former posi-tions, or, if either such position no longer exists, to a sub-stantially equivalent position, without prejudice to theirseniority or other rights and privileges, discharging ifnecessary any employee hired to replace either of them,and make them whole for any loss of earnings either ofthem may have suffered by reason of Respondent's dis-crimination against him, in the manner described in thesection of this Decision entitled "The Remedy."(b) Expunge from its personnel records, or other files,of Wenford B. Ewings and Sammy L. White, any refer-ences to their unlawful discharges and notify them inwriting that this action has been taken and that evidenceof their unlawful discharges will not be used as a basisfor future personnel actions against them.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its facilities at Sylvester, Georgia, copies ofthe attached notice marked "Appendix A."'5Copies ofsaid notice, on forms provided by the Regional Directorfor Region 10, after being duly signed by Respondent,shall be posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."567